
	

113 HR 3806 RH: Great Smoky Mountains National Park Agreement Act of 2014
U.S. House of Representatives
2013-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 526
		113th CONGRESS2d Session
		H. R. 3806
		[Report No. 113–695]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 23, 2013
			Mr. Meadows introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on December 23, 2013
		
		
			
		
		A BILL
		To authorize payment of funds in accordance with the agreement entered into by the Tennessee Valley
			 Authority, the State of North Carolina, Swain County, North Carolina, and
			 the United States Department of the Interior.
	
	
		1.Short titleThis Act may be cited as the Great Smoky Mountains National Park Agreement Act of 2014.
		2.AuthorizationFrom funds previously appropriated to the National Park Service in the construction account for
			 that agency in the Consolidated Appropriations Act, 2012 (Public Law
			 112–74), the National Park Service shall transfer $4,000,000 to counties
			 within Great Smoky Mountains National Park in accordance with the
			 Memorandum of Agreement entered into by the Tennessee Valley Authority and
			 the United States Department of the Interior, dated February, 2010, that
			 supersedes the agreement of July 30, 1943.
		Amend the title so as to read: A bill to authorize a settlement in accordance with the agreement entered into by the Tennessee
			 Valley Authority and the United States Department of the Interior, and
			 counties within the Great Smoky Mountains National Park..
	
		December 22, 2014
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
